DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Status of the Claims
With this office action, currently claims 1-20, 22, and 23 are pending and the following list summarizes their status:
Claims 1, 10, 15, 18-20, and 22 have been amended
Claim 21 has been cancelled
Claims 1-20, 22, and 23 are rejected under 35 U.S.C. § 103
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see page 7 section I. Claim Rejections under 35 USC § 112, filed 06/21/2021, with respect to the written description and indefiniteness rejections of the claims have been fully considered and are persuasive because the claim amendments resolve the issues addressed. Therefore, these rejections have been withdrawn.
Response to Arguments Regarding Claim Rejections Under 35 USC § 101
Applicant’s arguments, see page 7 section II. Claim Rejections under 35 USC § 101, filed 06/21/2021, with respect to the non-statutory subject matter rejections of the claims have been fully 
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lahiji et al. (US 20110137209 A1 - previously cited) in view Bredeson et al. (US 5010889 A - previously cited) and Mansy et al. (US 20040032957 A1).
Regarding claim 1, Lahiji et al. discloses a sound detection apparatus for detecting heart or lung sounds of a human subject, comprising: a flexible material layer ([0047] and fig. 6; electronics may be formed on a flexible electronics support); a plurality of sound sensors coupled to the flexible material layer ([0050] and fig. 8 elements 80; microphones are arrayed), wherein the plurality of sound sensors are configured to be positioned over a corresponding plurality of areas of the human subject that are being monitored ([0049] and fig. 7A; the microphones may be placed in a configuration to optimize the detection of sounds from desired organs, including the imaginary circles shown for multiple areas of each of the heart and lung).
However, Lahiji et al. suggests but does not explicitly teach including a plurality of indicators and the indicators identifying any unhealthy areas from the plurality of areas that are being monitored. Lahiji et al. suggest this because at Fig. 9 they describe wherein the plurality of sound sensors communicate to a plurality of devices known to be capable of performing as indicators such as a mobile device, computer, and hospital server.  One of ordinary skill in the art would readily recognize that mobile devices, computers, and servers are capable of displaying information sent to them. Furthermore, Bredeson et al. teaches an analogous system for performing auscultation and automatically diagnosing abnormalities based on body sounds (col 1 lines 47-51) that uses indicators (figs. 1, 5, 6, 7A/B, 8A, 10, and 11A/B; display components, the waveforms created for each position A-F, the matrices produced from the waveform analysis, and the diagnoses displayed) for identifying unhealthy areas from a plurality of areas monitored (fig. 7; each area A-F is associated with a series of numbers which evaluate abnormal conditions at each area). One example provided is the evaluation of a murmur (fig. 8A and col 2 lines 31-33) where the signals are compared to reference data (fig. 8A step 811 and col 18 lines 23-44; the matrix is compared with murmur which is reference data) such that when a variance or difference between one or more of the received plurality of sound signals and the reference data is greater than a predetermined threshold (col 18 lines 23-44; the matrix is compared against stored matrices to determine if a difference from a normal matrix meets the predetermined threshold of matching a matrix associated with an ailment), to generate one or more corresponding command signals (fig. 8A step 813; the command to display diagnosis) to control the indicators such that the one indicators identify any unhealthy areas from the plurality of areas that are being monitored (fig. 8A step 813 and col 19 lines 1-13; the diagnosis of an ailment is displayed is the identification of an unhealthy area). Lahiji et al. further states that one of the advantages of their system is that it eliminates the need for moving auscultation pieces, as is common in prior art, because the system can be placed at one location to gather multiple sounds ([0053]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Lahiji et al. to include a plurality of indicators to indicate any unhealthy areas as taught by Bredeson et al. as an application of a known technique to the base method of Lahiji et al. to yield the predictable result of displaying diagnostic information obtained about the health of body areas.
Lahiji et al. in view Bredeson et al. remains silent on the indicators including a plurality of light emitters corresponding to the plurality of sound sensors. Mansy et al. teaches sensors for monitoring biological sounds that incorporate a light-emitting diode to indicate the status of each sensor within the array ([0049]). According to Mansy et al., this allows the light emitters to be uniquely associated with one of the acoustic sensors to emit light indicating information about that sensor (claim 27). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the apparatus of Lahiji et al. in view Bredeson et al. to include a plurality of light emitters corresponding to the plurality of sound sensors as taught by Mansy et al. as a 
Regarding claim 2, Lahiji et al. discloses a sound detection apparatus further comprising: a signal output interface coupled to the plurality of sound sensors ([0051] and fig. 8 element 86; the communication path can be wires).
Regarding claim 3, Lahiji et al. discloses a sound detection apparatus wherein the signal output interface comprises: a plurality of wires coupled to the plurality of sound sensors ([0051] and fig. 8 element 86; the communication path can be wires which must be coupled to the microphones to transmit signals).
Regarding claim 4, Lahiji et al. discloses a sound detection apparatus further comprising: an adhesive layer coupled to the flexible material layer ([0046] and fig. 6 element 54; an adhesive may be disposed to aid in attachment).
Regarding claim 5, Lahiji et al. discloses a sound detection apparatus wherein the plurality of sound sensors are arranged in an array on or within the flexible material layer ([0050] and fig. 8 elements 80; microphones are arrayed).
Regarding claim 6, Lahiji et al. discloses a sound detection apparatus with an array of sound sensors. However, Lahiji et al. is silent on the array of the plurality of sound sensors having an X-shaped configuration or a symmetrical inverted Y-shaped configuration. It is noted that the Applicant’s specification fails to provide details of criticality or unexpected results regarding the shape of the sensor array or the flexible material layer. MPEP 2144.04 states that changing a configuration of shape is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed configuration is significant (In re Dailey). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date 
Regarding claim 7, Lahiji et al. discloses a sound detection apparatus wherein the flexible material layer is flat and wherein dimensions of the flexible material layer are based on a size of the human subject (figs 6 and 9; the patch is generally flat and fits on a the subject).
Regarding claim 8, Lahiji et al. discloses a sound detection apparatus with an array of sound sensors. However, Lahiji et al. is silent on the flexible material layer being X-shaped. It is noted that the Applicant’s specification fails to provide details of criticality or unexpected results regarding the shape of the sensor array or the flexible material layer. MPEP 2144.04 states that changing a configuration of shape is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed configuration is significant (In re Dailey). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to rearrange the claimed components of Lahiji et al. into a specific shape as an obvious matter of design choice for detecting sounds from a patient.
Regarding claim 9, Lahiji et al. discloses a sound detection apparatus wherein the flexible material layer is wearable (fig. 9; the patch with the flexible material is worn on the subject).
Regarding claim 10, Lahiji et al. discloses a sound detection apparatus for detecting heart or lung sounds of a human subject, comprising: a plurality of sound sensors arranged in an array ([0050] and fig. 8 elements 80; microphones are arrayed), wherein the plurality of sound sensors are configured to be positioned over a corresponding plurality of areas of the human subject that are being monitored ([0049] and fig. 7A; the microphones may be placed in a configuration to optimize the detection of sounds from desired organs, including the imaginary circles shown for multiple areas of each of the heart and lung); a signal output interface coupled to the plurality of sound sensors ([0051] and fig. 8 element 86; the communication path can be wires).
(col 1 lines 47-51) that uses indicators (figs. 1, 5, 6, 7A/B, 8A, 10, and 11A/B; display components, the waveforms created for each position A-F, the matrices produced from the waveform analysis, and the diagnoses displayed) for identifying unhealthy areas from a plurality of areas monitored (fig. 7; each area A-F is associated with a series of numbers which evaluate abnormal conditions at each area). One example provided is the evaluation of a murmur (fig. 8A and col 2 lines 31-33) where the signals are compared to reference data (fig. 8A step 811 and col 18 lines 23-44; the matrix is compared with murmur which is reference data) such that when a variance or difference between one or more of the received plurality of sound signals and the reference data is greater than a predetermined threshold (col 18 lines 23-44; the matrix is compared against stored matrices to determine if a difference from a normal matrix meets the predetermined threshold of matching a matrix associated with an ailment), to generate one or more corresponding command signals (fig. 8A step 813; the command to display diagnosis) to control one or more of the indicators such that the one or more of the plurality of indicators identify any unhealthy areas from the plurality of areas that are being monitored (fig. 8A step 813 and col 19 lines 1-13; the diagnosis of an ailment is displayed is the identification of an unhealthy area). Lahiji et al. further states that one of the advantages of their system is that it eliminates the need for moving auscultation pieces, as is common in prior art, because the system can be placed at one location to gather multiple sounds ([0053]). 
Lahiji et al. in view Bredeson et al. remains silent on the indicators including a plurality of light emitters corresponding to the plurality of sound sensors. Mansy et al. teaches sensors for monitoring biological sounds that incorporate a light-emitting diode to indicate the status of each sensor within the array ([0049]). According to Mansy et al., this allows the light emitters to be uniquely associated with one of the acoustic sensors to emit light indicating information about that sensor (claim 27). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the apparatus of Lahiji et al. in view Bredeson et al. to include a plurality of light emitters corresponding to the plurality of sound sensors as taught by Mansy et al. as a combination of known prior art elements in the same field of biological acoustic monitoring to yield the predictable result of displaying information about individual sensors.
Regarding claim 11, Lahiji et al. discloses a sound detection apparatus wherein the signal output interface comprises: a plurality of wires coupled to the plurality of sound sensors ([0051] and fig. 8 element 86; the communication path can be wires which must be coupled to the microphones to transmit signals).
Regarding claim 12, Lahiji et al. discloses a sound detection apparatus further comprising: a housing comprising a flexible material layer ([0047] and fig. 6; electronics may be formed on a flexible electronics support), wherein the plurality of sound sensors are arranged in the array on or within the flexible material layer ([0050] and fig. 8 elements 80; microphones are arrayed), and wherein the plurality of wires are arranged on or within the flexible material layer (figs. 7 and 8; fig. 7B shows the cross section of the line A-A from fig. 7A, which shows wires in the substrate, and fig. 8 labels them as the communication path 86).
Regarding claim 13, Lahiji et al. discloses a sound detection apparatus wherein the flexible material layer is flat and wherein dimensions of the flexible material layer are based on a size of the human subject (figs 6 and 9; the patch is generally flat and fits on a the subject).
Regarding claim 14, Lahiji et al. discloses a sound detection apparatus with an array of sound sensors. However, Lahiji et al. is silent on the array of the plurality of sound sensors having an X-shaped configuration or a symmetrical inverted Y-shaped configuration. It is noted that the Applicant’s specification fails to provide details of criticality or unexpected results regarding the shape of the sensor array or the flexible material layer. MPEP 2144.04 states that changing a configuration of shape is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed configuration is significant (In re Dailey). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to rearrange the claimed components of Lahiji et al. into a specific shape as an obvious matter of design choice for detecting sounds from a patient.
Regarding claim 15, Lahiji et al. discloses a sound detection system for detecting heart or lung sounds of a human subject, comprising: a sound detection apparatus comprising: a flexible material layer ([0047] and fig. 6; electronics may be formed on a flexible electronics support); an array of a plurality of sound sensors coupled to the flexible material layer ([0050] and fig. 8 elements 80; microphones are arrayed), wherein the plurality of sound sensors generate a plurality of sound signals ([0056] system processes multiple sound signals), and wherein the plurality of sound sensors are configured to be positioned over a corresponding plurality of areas of the human subject that are being monitored ([0049] and fig. 7A; the microphones may be placed in a configuration to optimize the detection of sounds from desired organs, including the imaginary circles shown for multiple areas of each of the heart and lung); a signal output interface coupled to the plurality of sound sensors ([0051] and fig. 8 element 86; the communication path can be wires); an indicator corresponding to the plurality of sound sensors such that each sound sensor has an associated indicator ([0052]-[0054] the device may communicate the data collected regarding heart and lung sounds from the sounds sensors located in different areas with a graphics enabled display); a signal processor coupled to the signal output interface and to the indicator ([0052] and fig. 8 elements 90, 100, and 112; processing module combined with the communication module and conditioning module are part of the device that communicates with the display and is connected to the microphones through element 86), the signal processor comprising: a memory storing reference data ([0010] fig. 8 element 116; the recording function of the communication module requires memory to store a recording and archived records are reference data); and a processor coupled to the indicator, to the memory and to the plurality of sound sensors ([0052] and fig. 8 element 100 and 112; processing, conditioning, and communication modules are coupled to the other parts of the device), the processor adapted to simultaneously receive the plurality of sound signals from the plurality of sound sensors ([0050] the plurality of microphones can make up sets of elements and used together with their signals being sent to a signal processor to create an intelligent beamforming system).
However, Lahiji et al. suggests but does not explicitly teach including a plurality of indicators and comparing the signals to reference data such that when a variance or difference between one or more of the received plurality of sound signals and the reference data is greater than a predetermined threshold, to generate one or more corresponding command signals to control one or more of the plurality of indicators such that the one or more of the plurality of indicators identify any unhealthy areas from the plurality of areas that are being monitored. Lahiji et al. suggest this because at Fig. 9 they describe wherein the plurality of sound sensors communicate to a plurality of devices known to be capable of performing as indicators such as a mobile device, computer, and hospital server, which would  Bredeson et al. teaches an analogous system for performing auscultation and automatically diagnosing abnormalities based on body sounds (col 1 lines 47-51) that uses indicators (figs. 1, 5, 6, 7A/B, 8A, 10, and 11A/B; display components, the waveforms created for each position A-F, the matrices produced from the waveform analysis, and the diagnoses displayed) for identifying unhealthy areas from a plurality of areas monitored (fig. 7; each area A-F is associated with a series of numbers which evaluate abnormal conditions at each area). One example provided is the evaluation of a murmur (fig. 8A and col 2 lines 31-33) where the signals are compared to reference data (fig. 8A step 811 and col 18 lines 23-44; the matrix is compared with murmur which is reference data) such that when a variance or difference between one or more of the received plurality of sound signals and the reference data is greater than a predetermined threshold (col 18 lines 23-44; the matrix is compared against stored matrices to determine if a difference from a normal matrix meets the predetermined threshold of matching a matrix associated with an ailment), to generate one or more corresponding command signals (fig. 8A step 813; the command to display diagnosis) to control one or more of the plurality of indicators such that the one or more of the indicators identify any unhealthy areas from the plurality of areas that are being monitored (fig. 8A step 813 and col 19 lines 1-13; the diagnosis of an ailment is displayed is the identification of an unhealthy area). Lahiji et al. further states that one of the advantages of their system is that it eliminates the need for moving auscultation pieces, as is common in prior art, because the system can be placed at one location to gather multiple sounds ([0053]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Lahiji et al. to include a plurality of 
Lahiji et al. in view Bredeson et al. remains silent on the indicators including a plurality of light emitters corresponding to the plurality of sound sensors. Mansy et al. teaches sensors for monitoring biological sounds that incorporate a light-emitting diode to indicate the status of each sensor within the array ([0049]). According to Mansy et al., this allows the light emitters to be uniquely associated with one of the acoustic sensors to emit light indicating information about that sensor (claim 27). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Lahiji et al. in view Bredeson et al. to include a plurality of light emitters corresponding to the plurality of sound sensors as taught by Mansy et al. as a combination of known prior art elements in the same field of biological acoustic monitoring to yield the predictable result of displaying information about individual sensors.
Regarding claim 16, Lahiji et al. discloses a sound detection system wherein the signal processor further comprises: a filter coupled to the plurality of sound sensors to generate a plurality of filtered sound signals ([0052] and fig. 8 element 94; the system includes filtering); an amplifier coupled to the filter to receive the plurality of filtered sound signals and generate a plurality of amplified sound signals ([0052] and fig. 8 element 92; the system includes amplifying); and an analog-to-digital converter coupled to the processor and coupled to the amplifier, the analog-to-digital converter to receive the plurality of amplified sound signals and generate a plurality of digital sound signals and provide the plurality of digital sound signals to the processor to form the received plurality of sound signals ([0042], [0052], and fig. 8 element 96; the system includes an ADC to convert the analog microphone sounds to digital).
Regarding claim 17, Lahiji et al. discloses a sound detection system wherein the memory further stores the plurality of digital sound signals ([0010] fig. 8 element 116; the recording function of the communication module requires memory to store a recording and archived records are reference data).
Regarding claim 18, Lahiji et al. in view Bredeson et al. and Mansy et al., as applied to claim 15, discloses a sound detection system wherein the plurality of light emitters comprise a plurality of light emitting diodes (Mansy et al. [0049] a light-emitting diode may be used).
Regarding claim 19, Lahiji et al. in view of Bredeson et al. and Mansy et al., as applied to claim 15, discloses a sound detection system wherein the indicator includes a visual monitor to display images of detected areas (Bredeson et al. fig. 1 element 102; LCD graphics panel display). 
Regarding claim 22, Lahiji et al. discloses a method for detecting heart or lung sounds of a human subject, comprising: 5Atty. Dkt. No. 00100-0229-NP using a sensor array of sound sensors ([0050] and fig. 8 elements 80; microphones are arrayed), simultaneously detecting a plurality of sounds from a predetermined region of the human subject, wherein the predetermined region includes a plurality of areas of the human subject that are being monitored ([0050] the plurality of microphones can make up sets of elements and used together with their signals being sent to a signal processor to create an intelligent beamforming system), and wherein each area in the plurality of areas has a dedicated sound sensor ([0049] the imaginary circles have microphones dedicated to areas for detecting lung and heart sounds); generating a plurality of sound signals in response to the detected plurality of sounds ([0056] multiple microphones capture sound to allow further processing of the multiple sound signals); 
However, Lahiji et al. suggests but does not explicitly teach including a plurality of indicators and comparing the signals to reference data such that when a variance or difference between one or more  Bredeson et al. teaches an analogous system for performing auscultation and automatically diagnosing abnormalities based on body sounds (col 1 lines 47-51) that uses indicators (figs. 1, 5, 6, 7A/B, 8A, 10, and 11A/B; display components, the waveforms created for each position A-F, the matrices produced from the waveform analysis, and the diagnoses displayed) for identifying unhealthy areas from a plurality of areas monitored (fig. 7; each area A-F is associated with a series of numbers which evaluate abnormal conditions at each area). One example provided is the evaluation of a murmur (fig. 8A and col 2 lines 31-33) where the signals are compared to reference data (fig. 8A step 811 and col 18 lines 23-44; the matrix is compared with murmur which is reference data) such that when a variance or difference between one or more of the received plurality of sound signals and the reference data is greater than a predetermined threshold (col 18 lines 23-44; the matrix is compared against stored matrices to determine if a difference from a normal matrix meets the predetermined threshold of matching a matrix associated with an ailment), to generate one or more corresponding command signals (fig. 8A step 813; the command to display diagnosis) to control one or more of the plurality of indicators such that the one or more of the indicators identify any unhealthy (fig. 8A step 813 and col 19 lines 1-13; the diagnosis of an ailment is displayed is the identification of an unhealthy area). Lahiji et al. further states that one of the advantages of their system is that it eliminates the need for moving auscultation pieces, as is common in prior art, because the system can be placed at one location to gather multiple sounds ([0053]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Lahiji et al. to include a plurality of indicators, compare the signals to reference data to determine if signals are greater than a predetermined threshold, and generate one or more corresponding command signals to indicate areas where the threshold is exceeded as taught by Bredeson et al. as an application of a known technique to the base method of Lahiji et al. to yield the predictable result of displaying diagnostic information obtained about the health of body areas.
Lahiji et al. in view Bredeson et al. remains silent on the indicators including a plurality of light emitters corresponding to the plurality of sound sensors. Mansy et al. teaches sensors for monitoring biological sounds that incorporate a light-emitting diode to indicate the status of each sensor within the array ([0049]). According to Mansy et al., this allows the light emitters to be uniquely associated with one of the acoustic sensors to emit light indicating information about that sensor (claim 27). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Lahiji et al. in view Bredeson et al. to include a plurality of light emitters corresponding to the plurality of sound sensors as taught by Mansy et al. as a combination of known prior art elements in the same field of biological acoustic monitoring to yield the predictable result of displaying information about individual sensors.
Regarding claim 23, Lahiji et al. discloses a method further comprising: filtering the plurality of sound signals ([0052] and fig. 8 element 94; the system includes filtering); amplifying the filtered plurality of sound signals ([0052] and fig. 8 element 92; the system includes amplifying); and converting ([0042], [0052], and fig. 8 element 96; the system includes an ADC to convert the analog microphone sounds to digital).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiji et al. in view of Bredeson et al. and Mansy et al., as applied to claim 15, and further in view of Scanlon (US 5684460 A - previously cited).     
Regarding claim 20, Lahiji et al. in view of Bredeson et al. and Mansy et al., as applied to claim 15, discloses a sound detection system wherein the indicator includes a visual monitor (Bredeson et al. fig. 1 element 102; LCD graphics panel display). However, Lahiji et al. in view of Bredeson et al. is silent on the indicator including an auditory speaker to generate warning sounds. Scanlon teaches a sound monitoring system to detect breathing and heart sounds of a living organism (col 2 lines 1-7) that provides both an audio and visual indicator if the data drops below a preset threshold (col 4 lines 14-30), which is advantageous in that it provides an additional method to notify a user of a possibly dangerous condition. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Lahiji et al. in view of Bredeson et al. and Mansy et al. to include an auditory speaker as taught by Scanlon as a combination of known prior art elements to yield the predictable result of providing an additional method of notifying a user of a potentially dangerous situation.
Response to Arguments Regarding Claim Rejections Under 35 USC § 103
Applicant’s arguments, see pages 8-10 section III. Claim Rejections under 35 USC § 103, filed 06/21/2021, with respect to the non-statutory subject matter rejections of the claims have been fully considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791